Citation Nr: 0946900	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral knee strain before January 15, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee strain on and after January 15, 2009.

3.  Entitlement to an increased evaluation for status post 
total left knee arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In May 1998, the Veteran's service-connection claim for a 
bilateral knee disorder was granted and a noncompensable 
evaluation was assigned thereto, effective January 29, 1998.  
In September 1998, this evaluation was increased to 20 
percent with the same effective date.  In July 2006, the 
Veteran submitted a claim for an evaluation in excess of 20 
percent for his bilateral knee disability.  After this claim 
was denied in November 2006, the Veteran perfected an appeal.  
During the pendency of this appeal, the Veteran submitted a 
claim of entitlement to convalescence following total left 
knee arthroplasty.  This claim was granted in May 2009 and a 
total rating was assigned from January 15, 2009 to March 1, 
2009 pursuant to 38 C.F.R. § 4.30 (2009).  The RO also 
granted a total rating from March 1, 2009 to March 1, 2010 
for the Veteran's now-titled total left knee arthroplasty 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009).  
Further, the RO assigned a separate 10 percent evaluation for 
the Veteran's service-connected right knee disorder, 
effective from January 15, 2009, and assigned a 30 percent 
rating to the Veteran's total left knee arthroplasty on and 
after March 1, 2010.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.




REMAND

In July 2006, as noted above, the Veteran submitted a claim 
of entitlement to an evaluation in excess of 20 percent for 
his service-connected bilateral knee disability.  After this 
claim was denied in the November 2006 rating decision, the 
Veteran perfected an appeal.  The Veteran's service-connected 
bilateral knee disability was separated into two evaluations, 
one for each knee, following the grant of a total rating for 
convalescence after the January 15, 2009 total left knee 
arthroplasty.  See 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 
5055 (2009).  The RO assigned a separate 10 percent 
evaluation for the Veteran's service-connected right knee 
disability, effective from January 15, 2009.  Further, the RO 
assigned a 30 percent evaluation for the Veteran's left knee 
on and after March 1, 2010.  

A.  Bilateral Knee Disability before January 15, 2009

During the September 11, 2009 Board hearing, the Veteran 
testified that he received treatment for both of his knees 
between 3 and 5 times per year prior to the January 15, 2009 
total left knee arthroplasty.  The Veteran testified that he 
received this treatment at the VA Medical Center-Wade Park 
Campus and/or the VA Medical Center-Brecksville Campus.

A review of the Veteran's claims file revealed that treatment 
records dated before November 2006 from the VA Medical 
Center-Wade Park Campus and the VA Medical Center-Brecksville 
Campus were submitted to or obtained by the RO.  Moreover, 
treatment records from the VA Medical Center-Wade Park 
Campus, dated from January to March 2009, were also of 
record.  The evidence of record did not include treatment 
reports dated between November 2006 and January 2009, wherein 
treatment for either of the Veteran's service-connected knees 
is documented.  Further, the evidence of record did not 
indicate that an attempt to obtain these records was 
undertaken by the RO.  Consequently, pursuant to the VA's 
duty to assist the Veteran in developing evidence in support 
of his claim, the RO should, with the assistance of the 
Veteran, attempt to obtain treatment records 


dated from November 2006 and January 2009 for his service-
connected bilateral knee disability.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

B.  Right Knee Disability On and After January 15, 2009

VA is required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a).  This duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).

In October 2006, the Veteran underwent a VA examination to 
ascertain the then current severity of his service-connection 
bilateral knee disability.  As a result of this examination, 
the relevant diagnosis was right knee arthritis.  In May 
2008, the Veteran submitted a statement wherein he asserted 
that "[he] just keep[s] getting worse, both [of] my knees 
are degenerating more and more.  I now have to wear a brace 
and walk with a cane."

As discussed in the section above, the Veteran testified that 
he received treatment for both knees from 3 to 5 times each 
year at the treatment reports from November 2006 to January 
2009 at the VA Medical Center-Wade Park Campus and/or the VA 
Medical Center-Brecksville Campus.  These treatment records 
were either not obtained or not submitted for review.  
Treatment reports dated from January to March 2009 primarily 
concerned the Veteran's left knee total arthroplasty with 
only tangential reference to right knee degenerative joint 
disease.  Given that the most recent VA examination occurred 
in October 2006, that the Veteran has since asserted that his 
knees have worsened, and that treatment records dated from 
November 2006 to January 2009 are not of record, the Board 
finds that a VA examination is needed to provide a current 
picture of the Veteran's service-connected right knee 
disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(2009).

C.  Left Knee Disability On and After March 1, 2010

The Veteran perfected an appeal of the November 2006 rating 
decision that denied an evaluation in excess of 20 percent 
for his service-connected bilateral knee disability.  The 
evaluation assigned to the Veteran's bilateral knee 
disability was separated into two evaluations, one for each 
knee, following the Veteran's January 15, 2009 total left 
knee arthroplasty.  As discussed above, in addition to the 
separate 10 percent evaluation assigned to his right knee, 
the Veteran's left knee was assigned a total rating pursuant 
to 38 C.F.R. § 4.30 for convalescence from January 15, 2009 
to March 1, 2009.  A total rating was also assigned to the 
Veteran's left knee from March 1, 2009 to March 1, 2010 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  On and 
after March 1, 2010, the RO assigned the Veteran's left knee 
a 30 percent evaluation.  Because each of the 3 left knee 
disability ratings stems from the Veteran's perfected appeal 
of the November 2006 denial, the Board has jurisdiction over 
each for appellate review.

From January 15, 2009 to March 1, 2009, and from March 1, 
2009 to March 1, 2010, the Veteran's left knee disability has 
been assigned total ratings.  Evaluations in excess of 100 
percent are not available and, thus, appellate review of 
these rating is moot.

According to 38 C.F.R. § 4.71a, Diagnostic Code 5055, the 
maximum rating following the 1-year convalescence for a post-
total knee arthroplasty is 60 percent.  On and after March 1, 
2010, the RO assigned the Veteran's left knee disability a 30 
percent rating pursuant to Diagnostic Code 5055.  Generally, 
on claims for an original or an increased rating, a veteran 
will be presumed to be seeking the maximum benefit allowed by 
law and regulation, and it follows that a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this 
case, jurisdiction has been conferred on the Board as to a 
less than total rating by the substantive appeal received by 
VA in May 2007.  Consequently, the Board is deferring its 
decision as to the proper disability evaluation for the 
Veteran's status post total left knee arthroplasty until 


such time that a rating is assigned by the RO subsequent to 
the one-year total rating assigned under the provisions of 
Diagnostic Code 5055.

D.  Duty to Notify and Assist

In January 2006, the Veteran submitted a claim of entitlement 
to an evaluation in excess of 20 percent for his service-
connected bilateral knee disability.  This claim was denied 
in June 2006, in part, because the Veteran failed to appear 
for 2 scheduled VA examinations.  In July 2006, the Veteran 
submitted a letter that was accepted by the RO as a new claim 
of entitlement to an evaluation in excess of 20 percent for 
his bilateral knee disability.  Upon receiving this new 
claim, the RO issued the Veteran a notice and development 
letter that did not conform to the VA's duty to notify or 
assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded, Vasquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. Sept. 4, 2009).  As such, the RO must provide 
the Veteran with proper notice prior to the development and 
readjudication of the claims herein.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran and 
his representative with corrective notice 
that complies with 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008), vacated and 
remanded, Vasquez-Flores v. Shinseki, No. 
2008-7150 (Fed. Cir. Sept. 4, 2009).

2.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated his service-
connected left and right knee disabilities 
during 


the pendency of this appeal.  Based on his 
response, the RO must attempt to procure 
copies of all records that have not 
previously been obtained from identified 
treatment sources.  Moreover, the RO must 
submit a request for the Veteran's 
treatment records to the VA Medical 
Center-Wade Park Campus and the VA Medical 
Center-Brecksville Campus, both located in 
Cleveland, Ohio, from November 2006 to 
January 2009.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

3.  The Veteran must be afforded the 
appropriate VA examination to determine 
the present severity of his service-
connected right knee disability.  
Specifically, the examiner must ascertain 
the Veteran's right knee range of motion, 
in degrees.  Further, the examiner must 
also determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
Veteran's right knee disability, expressed 
in terms of the degree of additional range 
of motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the right knee 
could significantly limit functional 
ability during flare-ups or during periods 
of repeated use, noting the 


degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  38 
C.F.R. § 4.45 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  A complete rationale for all 
opinions should be provided.  If the 
examiner cannot render an opinion without 
resorting to speculation, the examiner 
must explain why speculation is required.  
The report prepared should be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained that shows that notice 
scheduling the examination was sent to the 
Veteran's last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response 


received as a consequence of the actions 
taken in the paragraphs above, the claims 
must be readjudicated.  If any of the 
claims remains denied or if the maximum 
allowed evaluation has not been assigned, 
a supplemental statement of the case 
addressing all evidence received since the 
March 2007 supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

